Citation Nr: 9910897	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-44 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected residuals of right 
foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied a claim by the veteran seeking 
entitlement to service connection for a back condition, 
claimed as secondary to service-connected residuals of a 
right foot injury.  In March 1998, the Board remanded the 
case to the RO for development of additional medical 
evidence.  That development was completed and, thus, this 
case is ready for appellate adjudication at this time.

 
FINDINGS OF FACT

1.  The medical evidence shows that the veteran currently has 
a back disorder, manifested by a remote fracture of L1, 
severe degenerative arthritis, and scoliosis.

2.  The veteran is service-connected for residuals of a right 
foot injury.

3.  No medical evidence of record indicates that the 
veteran's current back disorder is related to or aggravated 
by his service-connected residuals of right foot injury.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a back disorder, claimed as 
secondary to service-connected residuals of right foot injury 
is plausible.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a back disorder, claimed as secondary 
to service-connected residuals of a right foot injury, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection can be established, on a secondary basis, 
for a disability that "is proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a)  (1998).  The United States Court of Veterans 
Appeals (Court) has held that service connection may be 
established not only when a disability is caused by a 
service-connected disability, but also when a disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448  (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216  (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34  (1991).  Thus, to establish 
service connection on a secondary basis, it must be shown 
that the veteran has a current disability and that it was 
caused or aggravated by a service-connected disability.  Id.  
It is significant that, when service connection is granted on 
a secondary basis due to aggravation, only the increase in 
severity of the nonservice-connected disability due to the 
service-connected disability is to be compensated.  Id at 
448.

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.


II.  Evidence

The veteran's service medical records show that he entered 
active duty in February 1947 with a "normal" 
musculoskeletal status; no back problems were noted.  A May 
1948 hospital report reflects that the veteran injured his 
right foot when it was run-over by a forklift.  Injuries 
consisted of multiple lacerations and fractures of the 1st 
through 4th metatarsal bones, midshaft, the latter revealed 
by X-rays.  The veteran was hospitalized from May 1948 until 
his discharge in October 1948.  His separation medical 
examination report, dated in October 1948, indicates that he 
fractured his right foot, but indicates that he had no 
physical defects due to it.  No back problems are shown 
during service.

In November 1948, the veteran sought service connection for 
residuals of right foot injury, which was granted by the RO 
in a March 1949 decision.
 
VA hospitalization records show that the veteran was admitted 
from October 1958 to December 1958 for injuries sustained 
when a tree fell on him.  X-rays revealed a compression 
fracture of the lumbar spine at L1, as well as a fracture of 
the left pubic rami and left tibia.  VA records show that the 
veteran was readmitted on several occasions from December 
1958 to July 1959 for treatment of his injuries, including 
physical therapy.  Diagnoses show that his fractures were 
"improved."

The record contains no medical treatment records from July 
1959 to August 1987.

Private medical records from Randy D. Roberts, MD, are dated 
from August 1987 to October 1993.  An August 1987 record 
indicates that the veteran was seen for complaints of low 
back pain.  The veteran reported the onset of his problems as 
being in 1958 when a tree fell on him.  The veteran indicated 
that his low back problems were exacerbated by his job as a 
truck driver.  Diagnosis was osteoarthritis of the neck, 
back, knees, and, probably, hands.  An August 1987 X-ray 
report indicates that the veteran's lumbar spine had an old 
compression fracture at L1 with some narrowing of the 
discovertebral joints throughout the lumbar spine.  The 
records show recurrent treatment for osteoarthritis from 1987 
to 1993.  A September 1993 X-ray report indicates significant 
osteoarthritis of the lumbar spine.  A September 1993 
computed tomography (CT) and bone scan report reflects that 
the veteran had degenerative disc disease and spinal stenosis 
at L3-L4; diffuse disc bulging at L4-L5; and degenerative 
disc disease at L5-S1.

VA medical records from September 1995 to June 1996 indicate 
that the veteran had complaints of back pain and bilateral 
leg pain.  Assessments were bilateral neuropathy and spinal 
stenosis.

A July 1996 VA examination report indicates that the veteran 
walked very hesitatingly and without confidence; he used a 
cane.  Physical examination of the back revealed that his 
spine was slightly kyphotic in about the L1 region.  There 
was a surgical incision in that area, which extended into the 
sacral area.  There was a notable deformity in the upper 
portion of the scar, which was well-healed, but tender.  
There appeared to be a defect below the first and second 
lumbar vertebrae.  It was tender from this area down.  Range 
of motion was limited.  The diagnosis was "back pain, 
degenerative arthritis, postoperative state laminectomy with 
continued pain and apparent exacerbation from the ankle 
injury because of the imbalance in attempted walk."  
Although the report notes that the veteran had bilateral 
ankle disorders, it does not specify in the diagnosis which 
ankle exacerbated the back pain.

The veteran testified at a personal hearing at the RO in 
January 1997.  During the hearing, he stated that his right 
foot requires a special pair of boots in order for him to 
walk and that walking aggravated his back.  He testified that 
he cannot stand and that his back is painful at night.  The 
veteran's spouse indicated that he had problems with his back 
prior to the 1958 accident.  She stated that, after service, 
the veteran walked with a limp, which threw his back out.

A February 1997 VA examination report reiterates that the 
veteran fractured his right foot during service in 1948 and 
that he fractured his left leg, pelvis, and back after 
service in 1958.  Physical examination revealed that the 
veteran walked with a cane and took very small steps.  His 
carriage had generalized stiffness.  He wore a high-top boot 
with an off-set heel on the left side.  He had a broad-based 
stance with a slightly tilted forward posture.  He could 
forward flex to 70 degrees, but was unable to extend at all, 
even having a 10 degree flexion contracture of the low back.  
Side bending showed no motion above L1 or L2.  The soft 
tissue and bony configuration of the entire length of the 
left leg was thickened and irregular.  The veteran's right 
foot appeared anatomical, but the veteran was not able to 
walk on the balls of his feet due to callosities of the 1st 
and 5th metatarsal heads.  The feet were dramatically blue.  
X-rays of the spine revealed a laminectomy between L3 and L4 
with a suggestive partial laminectomy at L2.  X-rays also 
indicated scoliosis and disc degenerative changes of the 
lumbar spine.  The report shows, after review of the claims 
file, diagnoses of "[e]ffects of lower laminectomy and 
decompression, lumbar level" and "[r]otoscoliosis with 
degenerative discopathy, lumbar spine."  It was remarked 
that the veteran had "multiple effects of trauma to his 
musculoskeletal system in a variety of areas, at different 
points in time" and that the veteran's "right foot 
condition does not account for [his] back condition."

A July 1998 VA examination report reflects that the claims 
file was reviewed.  It reflects that the veteran had 
complaints of low back pain.  He had had epidural injections 
and wore a TENS unit.  The veteran reported radiating pain 
from his back to his legs.  He had complaints of bilateral 
foot pain and alteration of his gait.  On physical 
examination, his stance was slightly tilted forward and he 
stood with both knees flexed approximately 10 degrees.  His 
left calf and thigh was smaller in circumference than his 
right calf and thigh.  Heel walking suggested a dropfoot on 
the left, partially due to a limitation of range of motion of 
the left ankle.  Reflexes could not be obtained in the lower 
extremities.  Straight leg raising was positive bilaterally.  
The veteran had limited motion of both ankles.  X-rays 
revealed a lumbar scoliotic curve with concavity on the left 
side; a defect of the posterior elements at L3-L4; marked 
spurring at L2-L3, more severe on the left; disc degeneration 
with gaseous infiltration at L2, L3, L4, and L5; and 
degenerative changes in the vertebral bodies of L1-L5.  
Impression was remote fracture of L1, left pelvis, and left 
leg; degenerative arthritis of left ankle with partial 
ankylosis, left knee, and left hip; healed fractures of right 
foot metatarsals in good position and alignment; severe 
degenerative arthritis of lumbar spine; and scoliosis.  The 
examiner specifically remarked that he was unable to clearly 
establish a connection between the right foot disorder and 
the back disorder.  He indicated that the veteran was well 
enough to work in the woods in 1958 when he incurred a severe 
accident, the injuries from which produced a chain of events.  
Although the veteran had a symptomatic right foot, he 
experienced left leg and pelvic fractures which induced a 
loss of range of motion of the left ankle and within the 
tissues of the left leg.  In turn, he developed an arthritic 
process of the left knee and hip, which necessitated a 
compensatory motion in the low back.  The examiner opined 
that the veteran's low back began to show effects of the 
demand for increased motion and pliability when the left hip 
and left leg were compromised.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, it is clear that the veteran currently 
has a significant low back disorder.  Specifically, the most 
recent VA examination report indicates that he has a remote 
fracture of L1, severe degenerative arthritis, and scoliosis.

In light of the above, the determinative issue for purposes 
of a well-grounded claim is whether the claims file contains 
any competent evidence that the veteran's current back 
disorder is related to or was aggravated by his service-
connected residuals of right foot injury or is otherwise 
related to service.  38 C.F.R. §§ 3.303, 3.310(a)  (1998); 
Caluza, 7 Vet. App. at 506; Allen, 7 Vet. App. at 448.  After 
careful review of the record, the Board finds no such 
evidence.  

Initially, the Board concludes that no medical evidence 
indicates that the veteran incurred a back disability during 
service.  His service medical records, including the 
separation medical report, are negative for any back 
problems.  Even the veteran does not suggest that he injured 
his back in service.  He asserts that his current back 
disorder was caused by his inservice right foot injury.  
However, through his statements alone, he cannot meet the 
burden imposed by section 5107(a) as to a relationship 
between his back disability and service-connected residuals 
of right foot injury because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Overall, no competent evidence indicates that 
his back disability was the result of his right foot 
disability.  In fact, the February 1997 VA examination report 
specifically states that his right foot injury did not cause 
his back disorder.  In the July 1998 VA examination report 
the medical examiner went further and concluded that the 
veteran's back problems stem from his left leg disability, 
which was incurred in 1958 when a tree fell on him.  Even the 
veteran's private medical records dating from 1987 indicate, 
as medical history provided by the veteran, that his back 
problems began after the 1958 accident.

The veteran, and his accredited representative, argue that 
the July 1996 VA examination report supports their position 
because the examiner concluded that his back disorder was 
exacerbated by his ankle injury.  The Board finds that the 
report does not indicate which ankle was involved.  In 
addition to his service-connected right ankle disorder, the 
veteran had swelling in his left ankle at the time of that 
examination.  He also had the left leg and hip disability 
caused by the 1958 tree accident.

In light of the above, the Board finds no competent evidence 
in the claims file suggesting that the veteran's current back 
disorder was incurred in service or is related to or 
aggravated by his inservice right foot injury.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection, as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  As a result, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).
 

ORDER

Service connection for a back disorder, claimed as secondary 
to service-connected residuals of right foot injury, is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

